Citation Nr: 1217156	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-29 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a left knee injury (left knee disorder).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1948 to October 1949 and from January 1951 to November 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated September 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a September 2011 decision on appeal, the Board found that new and material evidence had been received, reopened the claim for service connection for a left knee disorder, and remanded the claim for further evidentiary development of requesting any outstanding post-service treatment records and a VA compensation examination for a left knee disorder.  This development was accomplished, and the claim for service connection was readjudicated on the merits in a March 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a left knee injury in service.

2.  Left knee disorder symptoms were not chronic in service.

3.  Left knee disorder symptoms have not been continuous since service separation.

4.  The Veteran's currently diagnosed left knee disability is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely February and May 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA knee examination in 
November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a left knee disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, a VA examination, post-service VA treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Knee Disorder

The Veteran contends that he has a left knee disorder that began during active service.  During the current claim, the Veteran asserted that he injured his left knee in a fall aboard ship during service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did sustain a left knee injury in service, but left knee symptoms were not chronic in service.  In a September 1952 service treatment record, the Veteran reported injuring his left knee in a fall aboard ship in April 1952.  The service examiner reported left knee with loud crepitus and weakness.  The service examiner diagnosed secondary quadriceps atrophy and possible early Baker's cyst.  The Veteran was given a treatment plan of daily quadriceps exercises.

The Veteran's service treatment records indicate that the Veteran's left knee injury resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a left knee injury.  The evidence in this case includes the November 1952 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The November 1952 service separation examiner's review of the history is negative for any reports of symptoms of a left knee injury or left knee disorder.  The 
November 1952 service separation clinical findings by the examiner revealed no left knee abnormality.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of left knee injury in service, or complaints, treatment, or diagnosis of a left knee disorder either during service, including at service separation in November 1952.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a left knee disorder have not been continuous since service separation in 
November 1952.  As indicated, at the November 1952 service separation examination, the Veteran did not report any left knee disorder symptoms, and his left knee was clinically evaluated as normal.  

Following service separation in November 1952, the evidence of record shows no complaints, diagnosis, or treatment for any left knee disorder until March 2006.  The evidence shows that a left knee disorder first manifested many years after service in June 2008, notably over 56 years after service discharge, when the Veteran was diagnosed with degenerative joint disease of the left knee.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until March 2006 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic left knee disorder symptoms in service or continuous symptoms of a left knee disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

While the Veteran is competent to state that he had left knee symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic left knee disorder symptoms in service and continuous left knee disorder symptoms since service, made in the context of the October 2007 claim for service connection (VA disability compensation) for a left knee disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of chronic left knee disorder symptoms in service and continuous post-service left knee disorder symptoms are inconsistent with the service treatment record evidence, the Veteran's own contemporaneous lay history at the service separation examination, as well as the service separation examiner's summary of history and clinical examination.

The Veteran's recent statements of chronic left knee disorder symptoms in service and continuous post-service left knee disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA treatment records.  VA treatment records dated from January 2004 to June 2008 do not reflect any report of an in-service left knee injury, chronic left knee disorder symptoms in service, or continuous left knee disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a left knee injury in service, chronic left knee disorder symptoms in service, or continuous left knee disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

The Veteran has also made inconsistent statements concerning his left knee disorder.  In an August 2007 VA treatment record, the Veteran reported no pain in the left knee.  On his October 2007 VA claim form, the Veteran did not answer the questions regarding when the left knee disorder began or when he was treated for the left knee disorder.  In a June 2008 VA treatment record, the Veteran reported having bilateral knee instability only for the last 10 years.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim); see also Caluza, 7 Vet. App. 498 (holding that, in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of a left knee disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more probative than the more ambivalent and inconsistent statements regarding a left knee disorder made pursuant to the recent claim for VA compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed left knee disability is not related to his active service.  In the November 2011 VA medical examination, the Veteran was diagnosed with degenerative joint disease of the left knee.  The VA examiner opined that, based on the evidence of record, the Veteran's left knee disability was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that the Veteran's service treatment records showed a left knee injury in service; however, there was no documented left knee injury or disease at the November 1952 service separation examination and there was no history of left knee issues after service separation for many years until 2007.  The VA examiner further reasoned that the Veteran had degenerative joint disease of both knees, but no posttraumatic changes were identified in the left knee.  

The weight of the competent evidence demonstrates no relationship between the Veteran's current left knee disorder and his military service, including no credible evidence of continuity of symptomatology of a left knee disorder which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  On the question of relationship of current left knee disability to service, the only probative nexus opinion on file, in November 2011, weighs against the claim.  The November 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against a finding of relationship of a left knee disorder to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left knee disorder is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


